       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:20-cr-00145-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 JOSE ARTURO FERREIRA-
 CHAVEZ,

        Defendant.



                                INTRODUCTION

      Before the Court are Defendant Jose Arturo Ferreira-Chavez’s First and

Second Motions to Dismiss the Government’s Indictment, Dkt. 17; Dkt. 18, and

his Motion to Compel. Dkt 20. The Court heard oral argument on December 11,

2020. For the reasons explained below, the Court will grant the First Motion to

Dismiss rendering the remaining motions moot.

                                 BACKGROUND

      Ferreira is a native and citizen of Mexico. He was previously removed from

the United States on a final order of removal in 2010. Response, Dkt. 28 at 1.

At some point after his removal, Ferreira reentered the country. In early 2020,

Immigrations and Customs Enforcement (ICE) arrested Ferreira and reinstated his


MEMORANDUM DECISION AND ORDER - 1
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 2 of 16




prior order of removal. Id.

      On July 14, 2020, the grand jury returned an indictment charging Ferreira

with one count of illegal reentry in violation of 18 U.S.C. § 1326(a) and (b). Dkt.

1. He then appeared before the magistrate court for a video arraignment, and trial

was set for September 21, 2020. Dkt. 5.

      The Government sought to have Ferreira detained pending resolution of the

criminal matter. After a hearing on the matter, the magistrate judge ordered

Ferreira released pursuant to the Bail Reform Act (BRA).

      Ferreira was released from the custody of the Marshal. However, he was

immediately detained by ICE pending a determination of release or removal due to

his prior order. Subsequently, the Department of Homeland Security deported

Ferreira despite the pending criminal charges.

      Through Counsel, Ferreira filled two separate motions to dismiss the

indictment based on his deportation and the unconstitutionality of the Immigration

and Nationality Act (INA).

                               LEGAL STANDARD

      A district court may dismiss an indictment in an exercise of its supervisory

powers for three reasons: to remedy a constitutional or statutory violation; to

protect judicial integrity by ensuring that a conviction rest on appropriate

considerations validly before a jury; or to deter future illegal conduct. United


MEMORANDUM DECISION AND ORDER - 2
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 3 of 16




States v. Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir. 1991); see also United

States v. Hasting, 461 U.S. 499, 505 (1983) (federal courts “supervisory powers

are threefold”). Dismissal of an indictment “is appropriate when the investigatory

or prosecutorial process has violated a federal constitutional or statutory right and

no lesser remedial action is available.” Barrera-Moreno, 951 F.2d at 1092.

                                    ANALYSIS

      In the motions before the Court, Ferreira raises a litany of arguments

contending that the Government essentially chose to abandon the prosecution by

deporting Ferreira. Particularly germane, Ferreira argues that the Government's

choice to deport him violates his constitutional and statutory rights, and as such,

the indictment should be dismissed.

      In response, The Government contends that the Court should not exercise its

supervisory powers as the removal of the defendant was not contrary to either the

BRA or the INA and that the deportation itself was constitutionally sound. See

Response, Dkt. 23, at 4-6.

      The parties provided extensive argument on whether the BRA and INA

conflict and what effect that might have on this case. That is understandable, since

that issue has been central to the decisions of other courts dealing with the

analogous situation of a defendant released under the BRA and then detained under

the INA but kept in ICE custody within the United States. See, e.g., United States


MEMORANDUM DECISION AND ORDER - 3
           Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 4 of 16




v. Trujillo-Alvarez, 900 F. Supp. 2d 1167 (D. Or. 2012). However, Ferreira is no

longer in ICE custody; he has already been removed from the United States. His

deportation has therefore, rendered any potential conflict between the BRA and

INA moot, irrespective of whether what ICE did was proper. The issue now is

whether the Government’s actions have violated the Defendant’s statutory and

constitutional rights such that the Indictment must be dismissed.

       Here, Ferreira’s deportation, despite his pending prosecution, has violated

his Sixth Amendment rights and the Speedy Trial Act. Additionally, since Ferreira

has already been deported, there is no lesser remedy available to the Court other

than to dismiss the indictment.1

       A.      Sixth Amendment right to a speedy trial

       The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the




       1
          Typically, where the defendant is deported before criminal proceedings are concluded,
the Government moves to dismiss the indictment. See, e.g., United States v. Rojo-Alvarado, No.
CR-19-00257-PRW, 2019 WL 4482712, at *1 (W.D. Okla. Sept. 18, 2019) (“The U.S.
Attorney’s Office has requested dismissal of the indictment without prejudice because DHS
removed the Defendant back to Mexico.”); United States v. Rodriguez-Romo, No. 18-10146-
EFM, 2019 WL 1058199, at *1 (D. Kan. Mar. 6, 2019) (“The Government’s motion does not set
forth the reasons for dismissal, but Defendant’s deportation is clearly the basis for the request.”);
United States v. Alvarado-Velasquez, 322 F. Supp. 3d 857, 859 (M.D. Tenn. 2018)
(“Government filed a Motion to Dismiss Without Prejudice . . . asserting that Alvarado-
Velasquez's removal was in process.”); United States v. Rojas, No. 18-10048-01-JWB, 2018 WL
6696570, at *1 (D. Kan. Dec. 19, 2018) (granting government’s motion to dismiss indictment
after defendant was deported to Mexico).




MEMORANDUM DECISION AND ORDER - 4
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 5 of 16




accused shall enjoy the right to a speedy ... trial.” Such a right is fundamental and

exists not just to ensure “that all accused persons be treated according to decent

and fair procedures,” Barker v. Wingo, 407 U.S. 514, 519 (1972), but also because

“there is a societal interest in providing a speedy trial which exists separate from,

and at times in opposition to, the interests of the accused.” Id. at 519.

      In assessing the merits of a claimed violation of the Sixth Amendment

speedy trial right, courts are to conduct a balancing test involving four separate

factors: 1) the length of the delay; 2) the reason for the delay; 3) the defendant's

assertion of his right; and 4) prejudice to the defendant. Barker, 407 U.S. at 529.

The Court must determine “whether [the] delay before trial was uncommonly long,

whether the government or the criminal defendant is more to blame for that delay,

whether, in due course, the defendant asserted his right to a speedy trial, and

whether he suffered prejudice as the delay’s result.” Doggett v. United States, 505

U.S. 647, 651 (1992). Significantly, “none of the four factors identified above are

either a necessary or sufficient condition to the finding of a deprivation of the right

of speedy trial. Rather, they are related factors and must be considered together

with such other circumstances as may be relevant.” Barker, 407 U.S. at 533.

      First, “[t]o trigger a speedy trial inquiry, an accused must show that the

period between indictment and trial passes a threshold point of ‘presumptively




MEMORANDUM DECISION AND ORDER - 5
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 6 of 16




prejudicial’ delay.” United States v. Beamon, 992 F.2d 1009, 1012 (9th Cir. 1993)

(quoting Doggett, 505 U.S. at 652). Courts have generally found that delays

approaching one year are “presumptively prejudicial.” Id.

      Here, seven months have passed since Ferreira was indicted. Although this

period does not conclusively establish a “presumptively prejudicial” delay, there is

currently no action being taken to obtain Ferreira's presence in court. During oral

argument, the Government argued the proceeding would essentially be “stayed”

indefinitely. So, while the delay, at this point, may not be “presumptively

prejudicial,” at some point, in the not-so-distant future, it will become so. Would

the Government have the Court, and Defendant, wait until some future point and

then dismiss the indictment because the delay has passed the 1-year threshold?

Simply put, the Government’s actions have caused the delay to-date and will

continue to cause delay. The Court cannot ignore reality. Therefore, the Court finds

that the delay, caused by the Governments actions, is presumptively prejudicial and

will only become more so with the passage of time.

      Second, as discussed, the delay is solely attributable to the Government’s

decision to remove Ferreira while his charges were pending. The Government

contends that Ferreira did not resist deportation, in fact, he got “exactly what he

wanted—removal and avoidance of criminal charges.” Response, Dkt. 23 at 7. In




MEMORANDUM DECISION AND ORDER - 6
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 7 of 16




United States v. Munoz-Garcia, the Government made a similar argument–that the

defendant did not sufficiently contest her removal. 455 F. Supp. 3d 915, 921 (D.

Ariz. 2020). There, the court stated that this fact is irrelevant to the analysis of

whether the criminal charges should be dismissed. Id.

      There is a vast difference between not objecting to his deportation and

facilitating such. Furthermore, Ferreira “is not present to testify as to [his]

intentions, and the Government has not provided sufficient evidence to persuade

the Court that [he] intended to evade criminal charges by failing to resist a removal

proceeding.” Id. Ferreira’s lack of objection has no bearing on his motion to

dismiss. The decision to deport Ferreira, while criminal charges were pending, was

the Government’s alone.

      The Government further argues that dismissal of the indictment would be

“punishment deterring future executive action mandated by the INA.” Response,

Dkt. 23 at 3. The Court does not find that the deportation itself was

unconstitutional. Nor does the Court find that ICE does not have the authority to

take the actions it did. But, having the authority to act does not foreclose

consequences that may flow from those actions. United States v. Castro-Guzman,

2020 WL 3130395, at *3 (D. Ariz. May 11, 2020) (“ICE may retain its removal

authority over a defendant on bond does not necessarily mean that ICE may do so




MEMORANDUM DECISION AND ORDER - 7
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 8 of 16




without consequence to the government's prosecution of him”).

      The Ninth Circuit has made clear that “reinstatement of a prior order of

removal is neither automatic nor obligatory.” United States v. Santos-Flores, 794

F.3d 1088, 1091 (9th Cir. 2015) (citing Villa–Anguiano v. Holder, 727 F.3d 873,

878 (9th Cir.2013)). There, the court noted that “ICE may decide to forego

reinstatement for a variety of reasons, including but not limited to the exercise of

prosecutorial discretion.” Id. Ferreira’s deportation may have been appropriate, but

it was not mandated prior to the resolution of his criminal proceedings.

      Third, Ferreira has asserted his right to a speedy trial in his motion to

dismiss. Further, he has done so in a timely manner with no delay. See Barker, 407

U.S. at 532 (the “failure to assert the right will make it difficult for a defendant to

prove that he was denied a speedy trial”).

      Finally, as to prejudice, in United States v. Shell, the Ninth Circuit

interpreted Doggett as holding that “no showing of prejudice is required when the

delay is great and attributable to the government.” 974 F.2d 1035 (9th Cir. 1992).

Here, although at this moment the delay is not particularly great – yet – there is no

movement towards bringing this case to trial. More importantly, as discussed

above, the delay is solely attributable to the Government. Thus, the final factor

favors Ferreira.




MEMORANDUM DECISION AND ORDER - 8
        Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 9 of 16




       Having weighed the relevant factors, in particular the cause of the delay

being solely attributable to the Government’s actions, the Court finds that

Ferreira’s deportation has resulted in a violation of his constitutional right to a

speedy trial.

       B.       Sixth Amendment Right to Counsel and Right to Access

       The Sixth Amendment grants a defendant the right to “consult with counsel,

to review the evidence against him[,] and to prepare a defense to the charge.”

United States v. Calderon-Lopez, 2020 WL 2616034, at *2 (D. Ariz. May 22,

2020); see also Maine v. Moulton, 474 U.S. 159, 170, (1985) (“[T]o deprive a

person of counsel during the period prior to trial may be more damaging than

denial of counsel during the trial itself.”); Ching v. Lewis, 895 F.2d 608, 609 (9th

Cir. 1990) (The Sixth Amendment guarantees the right of “meaningful access to

the courts”); Rushen v. Spain, 464 U.S. 114, 117 (1983) (“Our cases recognize that

the right to personal presence at all critical stages of the trial and the right to

counsel are fundamental rights of each criminal defendant”).

       The Government contends that Ferreira’s right to counsel has not been

violated since he may consult with his attorney through calling, writing, emailing,

or can lawfully apply and enter the United States and resume work with his

attorney. Response, Dkt. 23 at 6. The Government further contends that it has not

violated Ferreira’s right to be present because there has been no trial for which he


MEMORANDUM DECISION AND ORDER - 9
       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 10 of 16




was unable to be present for. Id.

      While Ferreira may be able, hypothetically, to confer with counsel, the

reality is that he is now in another country. His whereabouts are unknown and

Defense counsel has been unable to communicate with him since his removal. As

such, Ferreira’s ability to meaningfully communicate with counsel or prepare his

defense have been severely curtailed by the action of the Government. See United

States v. Resendiz-Guevara, 145 F.Supp.3d 1128, 1138 (M.D. Fla. 2015) (“it is

clear that Defendant's deportation presents a clear challenge . . . to his ability to

consult with counsel, to review the evidence against him and to prepare a defense

to the charge”). Moreover, “it is not the prerogative of the prosecution or ICE to

dictate how [Ferreira] is able to consult with his attorney.” See United States v.

Lutz, 2019 WL 5892827, at *5 (D. Ariz. Nov. 12, 2019).

      Further, Ferreira has been unable to be present at his pretrial hearings.

Additionally, although there has been no trial, it is doubtful that the Government

would be willing to allow the Defendant back in the United States even if he

sought admission. See 8 U.S.C. § 1182(a)(9)(A)(ii) (providing that aliens seeking

admission to the United States who have been previously removed for a second

time within 20 years are inadmissible). Thus, the Government is presenting this

Court with an unacceptable choice – either grant an indefinite stay forgoing




MEMORANDUM DECISION AND ORDER - 10
       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 11 of 16




Ferreira’s right to a speedy trial or proceed to trial without his presence.

      In Sum, the Court finds the Government’s removal of Ferreira has violated

his Sixth Amendment rights as it has “impacted his ability to communicate with

counsel and participate in his criminal case[.]” Castro-Guzman, 2020 WL

3130395, at *5.

      C.     Speedy Trial Act

      The Speedy Trial Act sets strict time limits, within which, each stage of the

prosecution must be completed, including that a defendant be tried within 70-days

from the filing date of the indictment. See 18 U.S.C. § 3161(c)(1); see also United

States v. Pollock, 726 F.2d 1456, 1460 (9th Cir. 1984).

      The Act’s required time periods may only be extended pursuant to certain

exclusions listed in Section § 3161(h). Of those exclusions, only a few are germane

to the case at hand. The first relevant exclusion is “[a]ny period of delay resulting

from the absence or unavailability of the defendant or an essential witness.” 18

U.S.C. § 3161(h)(3)(A). Under the Act, a defendant “shall be considered

unavailable whenever his whereabouts are known but his presence for trial cannot

be obtained by due diligence or he resists appearing at or being returned for

trial.” 18 U.S.C. § 3161(h)(3)(B). Second, any period of delay resulting from “the

filing of any pretrial motion, through the conclusion of the hearing on, or other

prompt disposition of, such motion” concerning the defendant is excluded from the


MEMORANDUM DECISION AND ORDER - 11
           Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 12 of 16




calculation. 18 U.S.C. § 3161(h)(1)(D). Lastly, § 3161(h)(7) gives the trial court

discretion to extend the 70-day requirement by a finding “that the ends of justice

served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” See Pollock, 726 F.2d at 1460.

       When the mandates of the Speedy Trial Act are violated, and a “defendant is

not brought to trial within the applicable 70-day time limit, the indictment must be

dismissed.” United States v. Alvarez-Perez, 629 F.3d 1053, 1062 (9th Cir. 2010)

(citing 18 U.S.C. § 3162(a)(2)).

       Here, Ferreira was indicted on July 14, 2020, and his trial was set for

September 21, 2020, 69 days later. Ferreira’s motions were filed just ten days

before trial was set to begin, and by the time of the hearing, 150 days had passed

since he was indicted. As such, the Speedy Trials Act’s strict 70-day time

requirement has long come and gone.

       Furthermore, none of the Act’s exclusions provide an applicable extension.2

First, as discussed above, Ferreira’s “unavailability to face the charges against him

is not due to his own volition but the Executive Branch’s decision to deport him.”

Resendiz-Guevara, 145 F. Supp. 3d at 1138. In Resendiz-Guevara, the court noted,



       2
         Although the Government did not raise any time period exclusions under the Speedy
Trial Act, the Court finds that an analysis of relevant exclusions is necessary.



MEMORANDUM DECISION AND ORDER - 12
       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 13 of 16




there is “no suggestion § 3161(h)(3) applies where the Government causes the

unavailability.” Id.; see also Castro-Guzman, 2020 WL 3130395, at *5 (“seventy

days have long since passed and, given that the reason for his absence is removal

by the government, none of the excludable grounds for delay under § 3161(h)

appear to apply”).

      Moreover, it is the Government’s burden to establish its due diligence to

obtain Ferreira’s availability. Here, the Government made no mention of any

actions it has taken to obtain Ferreira’s presence at trial. Therefore, even if

§3161(h)(3) were to apply in this situation, it would not provide any exclusion as

the Government has not satisfied its requirements.

      Second, the delay caused by the pending motions to dismiss does not

implicate § 3161(h)(1)(A). Like Ferreira’s unavailability, the delay caused by the

pending motion is the result of the Government’s choice to remove him and,

therefore, should not be excluded from the speedy trial calculation. See Resendiz-

Guevara, 145 F. Supp. 3d at 1138.

      Finally, the ends of justice served by granting essentially an indefinite stay

of Ferreira’s trial does not outweigh the best interest of either the public or Ferreira

in a speedy trial. Ferreira has been charged with one count of illegal reentry. If he

is once again found within the United States illegally, the Government may elect to




MEMORANDUM DECISION AND ORDER - 13
       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 14 of 16




charge him with the exact same crime without incurring any additional burdens.

      In Sum, the Speedy Trial Act’s 70-day requirement has been violated, and

none of the excludable grounds for delay under § 3161(h) apply. As such, the

Court must dismiss the indictment.

      D.     Dismissal of the Indictment with Prejudice is the Appropriate
             Remedy.

      There is no binding authority as to the appropriate remedy where, under the

Court’s supervisory authority, an indictment has been dismissed because the

Government’s removal of a criminal defendant pending trial violated his

constitutional or statutory rights. However, in Santos-Flores, the Ninth Circuit

suggested that dismissal with prejudice is an appropriate remedy where the

government, by deporting a defendant, “jeopardizes the district court's ability to try

him[.]” 794 F.3d at 1091. In holding that courts may “craft an appropriate remedy”

under such circumstances, the Ninth Circuit cited approvingly to Trujillo-Alvarez.

Id.

      In Trujillo-Alvarez, the defendant, charged with one count of illegal reentry,

was granted pretrial release under the BRA but immediately taken into custody by

ICE under a previously lodged detainer. 900 F. Supp. 2d at 1172. The defendant

was subsequently transferred from the District of Oregon to the regional ICE

detention center in Tacoma, Washington. Id. After determining that the continued



MEMORANDUM DECISION AND ORDER - 14
       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 15 of 16




detention by ICE violated the defendant’s statutory and constitutional rights, the

court exercised its supervisory powers and granted a conditional motion to dismiss.

Id. In its order, the court gave the Government a choice of remedies: return the

defendant to the District of Oregon and follow the release order or continue his

deportation proceedings and have the indictment dismissed with prejudice. Id. at

1179-81.

      Here, the Court finds that dismissal of the indictment with prejudice is

appropriate. Unlike Trujillo-Alvarez, there is no lesser remedy available. Ferreira

has already been deported. His constitutional and statutory rights have been and

will continue to be violated. See United States v. Coronado-Vejar, 2020 WL

2782502, at *4 (D. Ariz. May 29, 2020) (“dismissal of the indictment with

prejudice is the proper remedy for the violation of Defendant’s Sixth Amendment

right to counsel”). Additionally, these violations are solely attributed to the actions

of the Government, and there is no effort on the part of the Government to obtain

Ferreira’s presence at trial. See Lutz, 2019 WL 3253194, at *3 (dismissal with

prejudice was warranted where the “violation of Defendant’s constitutional rights

is solely due to the actions of the Government”).

      Finally, the Court finds that dismissal with prejudice is appropriate where

“ICE has initially chosen to prioritize a defendant’s criminal prosecution over his




MEMORANDUM DECISION AND ORDER - 15
       Case 1:20-cr-00145-BLW Document 36 Filed 02/12/21 Page 16 of 16




immediate removal but then reversed course when faced with a lawful release

order under the BRA.” Coronado-Vejar, 2020 WL 2782502, at *3. Deporting

defendants regardless of the resulting prejudice to criminal prosecutions displays

an “apparent willingness to prejudice the interests of the people of the United

States and the constitutional rights of the accused, with resulting waste of DOJ,

court, and defense resources.” Calderon-Lopez, 2020 WL 2616034, at *2 (internal

citations removed).

                                      ORDER

      IT IS ORDERED that:

      1. Defendant’s First Motion to Dismiss the Indictment (Dkt. 17) is

         GRANTED and the Indictment (Dkt. 1) is DISMISSED WITH

         PREJUDICE.

      2. Defendant’s Second Motion to Dismiss the Indictment (Dkt. 18) and

         Motion to Compel (Dkt. 20) are MOOT.



                                             DATED: February 12, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 16
